UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7411



MICHAEL DION MCFADDEN,

                                           Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden; CHARLES M. CONDON,
South Carolina Attorney General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(CA-00-3934-9-25BG)


Submitted:   January 31, 2003          Decided:     February 14, 2003


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Dion McFadden, Appellant Pro Se. Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Dion McFadden seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on McFadden’s petition for habeas corpus relief,

filed under 28 U.S.C. § 2254 (2000).   We have reviewed the record

and conclude for the reasons stated by the district court that

McFadden has not made a substantial showing of the denial of a

constitutional right.   See McFadden v. Harrison, No. CA-00-3934-9-

25BG (D.S.C. filed Aug. 29, 2002 and entered Aug. 30, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2